               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 INTERNATIONAL UNION OF
 OPERATING ENGINEERS, LOCAL
 139, AFL-CIO, KAREN ERICKSON,
 and HEATH HANRAHAN                                 Case No. 19-CV-1233-JPS

                      Plaintiffs,

 v.                                                                 ORDER

 JAMES J. DALEY in his official capacity
 as Chairman of the Wisconsin
 Employment Relations Commission,

                      Defendant,

and

WISCONSIN LEGISLATURE and
KRISTI KOSCHKEE,

                      Movants.


       On August 26, 2019, Plaintiffs in the above-captioned case filed a

complaint pursuant to 42 U.S.C. § 1983 alleging that Wisconsin Statutes

section 111.70 et seq, which embodies a “budget repair bill” known as “Act

10,” violates their rights under the First and Fourteenth Amendments.

Plaintiffs consist of Local 139, a union of operating engineers, as well as two

individual members of Local 139 who are employed by Marinette County,

Wisconsin. Defendant, chairman of the Wisconsin Employment Relations

Commission (“WERC”), moved to dismiss the complaint. (Docket #9).

Shortly thereafter, the Wisconsin Legislature and Kristi Koschkee, a public-

school teacher, filed motions to intervene. (Docket #13, #18). As the Court



 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 1 of 13 Document 38
will explain below, the Court will dismiss Count Two without prejudice

and Count Three with prejudice. The Court also has concerns about

Plaintiffs’ standing as to Count One. Within twenty-one days of the date of

this Order, Plaintiffs must file a brief supporting their standing to bring

Count One. The Court will address the motions to intervene after it is

satisfied that it has jurisdiction over the remaining claim.

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). Plausibility requires “more than a sheer possibility that

a defendant has acted unlawfully.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (citations and quotations omitted). In reviewing the

complaint, the Court is required to “accept as true all of the well-pleaded

facts in the complaint and draw all reasonable inferences in favor of the

plaintiff.” Kubiak, 810 F.3d at 480–81. However, the Court “need not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009) (citations and quotations omitted).




                           Page 2 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 2 of 13 Document 38
2.     RELEVANT ALLEGATIONS

       In 2011, the Wisconsin Legislature enacted Act 10, which amended

an earlier statute that governed collective bargaining between municipal

employers and union representatives. Act 10 made three changes which are

at issue today.

       First, Act 10 requires annual recertification elections for union

representatives, and effectively provides that non-votes will be counted as

votes against union representation—rather than simply not being counted.

The relevant section states,

              [a]nnually, the commission shall conduct an
              election to certify the representative of the
              collective bargaining unit that contains a
              general municipal employee. . .the commission
              shall certify any representative that receives at
              least 51 percent of the votes of all the general
              municipal employees in the collective
              bargaining unit. If no representative receives at
              least 51 percent of the votes of all of the
              general municipal employees in the collective
              bargaining unit, at the expiration of the
              collective     bargaining     agreement,     the
              commission shall decertify the current
              representative and the general municipal
              employees       shall    be     nonrepresented.

Wis. Stat. § 111.70(4)(d)3b (emphasis added). In a recent election, this

prevented Local 139 from being recertified even though 100% of the votes

cast were in favor of recertification. This is because a majority of employees

did not vote, and their votes were counted as “no” votes. Plaintiffs allege

that this violates their First Amendment rights by compelling them to vote

“no” against their wish not to vote at all.




                           Page 3 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 3 of 13 Document 38
       Second, Act 10 has been interpreted to preclude agreements between

the union and municipal representatives over anything except wages. The

relevant section states that,

              The municipal employer is prohibited from
              bargaining collectively with a collective
              bargaining unit containing a general municipal
              employee with respect to any of the following:
              [] Any factor or condition of employment except
              wages, which includes only total base wages
              and excludes any other compensation, which
              includes, but is not limited to, overtime,
              premium pay, merit pay, performance pay,
              supplemental compensation, pay schedules,
              and automatic pay progressions.

Wis. Stat. § 111.70(4)(mb)1. This provision prohibits municipal employers

from collectively bargaining about anything other than wages; however, it

does not prohibit informal discussions between municipal employers and

unions outside of the context of the collective bargaining process. Plaintiffs

allege that Defendant has unlawfully interpreted this provision to prohibit

municipal employers from negotiating anything with unions, even outside

of the collective bargaining process. So, for example, a union could not offer

health benefit coverage, work training, or temporary employees to a

municipal employer who sought these benefits outside of the collective

bargaining process. Plaintiffs allege that this constitutes an arbitrary

restriction on the union’s ability to negotiate or contract with municipal

employers on matters of public concern, in violation of the First and

Fourteenth Amendments.

       Third, Act 10 imposes a blanket prohibition on voluntary dues

deductions. The relevant section states that “[a] municipal employer may

not deduct labor organization dues from the earnings of a general


                           Page 4 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 4 of 13 Document 38
municipal employee or supervisor.” Wis. Stat. § 111.70(3g). This provision

prevents employees from voluntarily choosing to support the union

through wage deductions. Plaintiffs allege that this constitutes an unlawful

content-based restriction on public employees, in violation of the First

Amendment, as well as a violation of Plaintiffs’ equal protection rights.

3.    ANALYSIS

      3.1    Count One – Compelled Speech

             3.1.1   Act 10 Background

      Act 10’s recertification provision has been the subject of considerable

litigation, but never under the theory that it constitutes forced speech.

Wisconsin Educ. Ass’n Counsel v. Walker, 705 F.3d 640 (7th Cir. 2013)

(“WEAC”) addressed First Amendment challenges to the payroll deduction

prohibition, id. at 645–53, but did not address any First Amendment

implications of the recertification requirement. In WEAC, the parties also

agreed that various provisions in Act 10, including the recertification

requirement, were subject to rational basis review because they did not

affect a fundamental right. Id. at 653.1 The WEAC court determined that the

recertification requirement did not run afoul of the Equal Protection Clause

because there was a rational reason to apply the requirement to general

employee unions but not public safety unions. Id. at 656–57.

      In Laborers Local 236, AFL-CIO v. Walker, 749 F.3d 628 (7th Cir. 2014),

the Seventh Circuit considered whether the cumulative effect of Act 10’s

restrictive provisions—including the recertification requirement—violated

the First Amendment’s association clause. The Seventh Circuit determined



      1  By contrast, here, Plaintiffs contend that a specific provision—the
recertification requirement—implicates their right to freedom of speech.


                           Page 5 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 5 of 13 Document 38
that they did not: “nothing in Act 10 prohibits unions from forming,

meeting, or organizing.” Id. at 638. While Act 10’s cumulative provisions

made it more difficult for unions to represent their members’ interests, this

did not amount to a constitutional issue: “the First Amendment does not

require the state to maintain policies that allow certain associations to

thrive.” Id. at 639. The Laborers Local court did not consider whether the

recertification requirements constitute compelled speech.

       Though state court interpretations of constitutional law are not

binding on federal courts, sometimes they are instructive. In Madison

Teachers, Inc. v. Walker, 851 N.W.2d 337 (Wis. 2014), the Wisconsin Supreme

Court also determined that the cumulative burden of Act 10’s provisions—

including the recertification requirement—did not violate the unions’ right

to associate. The court explained that the recertification provisions did not

“bar or obstruct general employees from joining other like-minded

individuals to associate for the purpose of expressing commonly held

views.” Id. at 361 (citation omitted). Madison Teachers also did not address

whether the recertification requirement constituted compelled speech.

              3.1.2   Compelled Speech Under Janus

       In Janus v. AFSCME, 138 S. Ct. 2448 (2019) the Supreme Court

signaled a change in tide of union litigation by overturning Abood v. Detroit

Bd. of Ed., 431 U.S. 209 (1973). Under Janus, it is now a violation of the First

Amendment for states to require non-union members to pay dues to cover

union activities, because such a requirement constitutes compelled speech.

The Supreme Court reiterated the principles of free speech that

undergirded its reasoning: “freedom of speech ‘includes both the right to

speak freely and the right to refrain from speaking at all.’” Id. at 2463

(quoting Wooley v. Maynard, 430 U.S. 705, 714 (1977)). It explained that


                           Page 6 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 6 of 13 Document 38
“[c]ompelling individuals to mouth support for views they find

objectionable violates that cardinal constitutional command, and in most

contexts, any such effort would be universally condemned.” Id.

       In light of these invigorating pronouncements, Plaintiffs ask the

Court to consider whether Act 10 unconstitutionally compels speech by

counting non-votes for a union representative as no-votes. Plaintiffs submit

that by construing non-votes as “no” votes, the government compels

individuals who wish to remain neutral to vote “no.” Instead of a non-vote

signifying a lack of opinion, a desire not to weigh in, or an acquiescence “to

the will of those who did vote,” the government has decided for those non-

voters that they are voting against something. (Docket #26 at 6). Defendant

argues that Laborers Local and WEAC preclude this claim, but neither of

those cases dealt with the issue presented here, i.e., whether the Act 10

provision requiring 51% of the union to vote yes results in compelled

speech.

       However, before the Court can address the substance of the parties’

arguments, it must satisfy itself that it has jurisdiction to do so. Plaintiffs

cannot invoke federal jurisdiction unless they can show a “personal stake

in the outcome of the controversy,” i.e., standing. Baker v. Carr, 369 U.S. 186,

204 (1962). Plaintiffs have not alleged sufficient facts in their complaint to

establish that they have Article III standing. Article III standing requires

Plaintiffs to have “suffered an ‘injury in fact’—an invasion of a legally

protected interest which is (a) concrete and particularized. . .and (b) actual

or imminent, not ‘conjectural’ or ‘hypothetical.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). “For an injury to be particularized, it must

affect the plaintiff in a personal and individual way.” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1548 (2016) (citations and quotations omitted). For an injury


                           Page 7 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 7 of 13 Document 38
to be concrete, “it must actually exist.” Id. Additionally, there must be “a

causal connection between the injury and the conduct complained of.”

Lujan, 504 U.S. at 560. In other words, “the injury has to be fairly traceable

to the challenged action of the defendant and not. . .the result of the

independent action of some third party not before the court.” Id. (citation

and internal grammatical marks omitted). Finally, “it must be likely, as

opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Id. (citations and quotations omitted).

       “[A] person’s right to vote is ‘individual and personal in nature.’”

Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018) (quoting Reynolds v. Simms, 377

U.S. 533, 561 (1964)). “Thus ‘voters who allege facts showing disadvantage

to themselves as individuals have standing to sue’ to remedy that

disadvantage.” Id. (quoting Baker, 369 U.S. at 206). Local 139 cannot vote or

abstain from voting in its representative’s recertification process—but its

constituent members can, and do.

       Therefore, in order to establish that they were compelled to speak in

violation of their First Amendment rights and suffered injury therefrom,

the individual plaintiffs—Heath Hanrahan and Karen Erickson—must

plausibly allege that: (1) they abstained from voting in the most recent

recertification process; (2) by abstaining, they intended to express

something other than a “no” vote; (3) their non-votes were counted as “no”

votes against their will; and (4) they were actually injured by this. See Gill,

138 S. Ct. at 1929–30 (holding that a plaintiff with a “generalized grievance

against governmental conduct of which he or she does not approve” lacks

standing) (citations and quotations omitted).

       It is not clear from the complaint whether these are the facts of the

case. In the request for injunctive relief, the complaint simply states that this


                           Page 8 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 8 of 13 Document 38
provision “compels municipal employees to speak by either forcing them

to vote in a recertification election or by deeming their silence to be speech.”

(Docket #1 at 6). Therefore, in order to assure the Court that it has

jurisdiction over this claim, Plaintiffs are ordered to file a brief on the issue

of standing as to Count One within 21 days of the date of this Order.

Otherwise, the claim will be dismissed without prejudice.

       3.2    Count Two – Restrictions on Non-Collective Bargaining

       Plaintiffs also contend that Defendant wrongfully interprets Act 10

to preclude municipal employers from bargaining or contracting with

unions outside of the collective bargaining process in violation of Plaintiffs’

First and Fourteenth Amendment rights. Plaintiffs did not address the

Fourteenth Amendment argument that Defendant raised in the motion to

dismiss, so that issue will be deemed waived, and this Court will not

address it. Cincinnati Ins. Co. v. E. Atl. Ins. Co., 260 F.3d 742, 747 (7th Cir.

2001) (holding that where a party fails to address a non-frivolous or

dispositive argument, it is appropriate to infer acquiescence, and

“acquiescence operates as a waiver.”). For the reasons explained below, this

claim will be dismissed without prejudice.

       In Laborers Local, the Seventh Circuit considered a challenge to Wis.

Stat. § 66.0508(1m), which provides that, except as stated under Wis. Stat. §

111.70 et seq., “no local governmental unit may collectively bargain with its

employees.” Wis. Stat. § 111.70(4)(mb)1 prohibits municipal employers (i.e.,

local governmental units) from collectively bargaining with employees

about anything except total base wages. The Seventh Circuit upheld Act 10’s

collective-bargaining requirements against challenges brought under the

First Amendment’s petition clause, explaining that “[n]othing in Wis. Stat.

§ 66.0508(1m), or Act 10 generally, precludes the unions or their members


                           Page 9 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 9 of 13 Document 38
from expressing their views to their municipal employer or from trying to

persuade the employer to adopt a particular policy.” Laborers Local, 749 F.3d

at 636. As discussed above, the Seventh Circuit also upheld the cumulative

effect of the act’s provisions, including the collective-bargaining

requirements, against challenges brought under the First Amendment’s

association clause.

       Plaintiffs argue that, as interpreted and applied by Defendant, Act

10 actually does preclude unions or their members “from expressing their

views. . .[or] trying to persuade the employer to adopt a particular policy”

because Defendant does not allow employers to bargain outside the

collective bargaining, either. Id. Plaintiffs allege that this prevents

municipal employers from informally negotiating with unions about health

coverage, work training, or temporary work employees. Defendant, in turn,

counters that Laborers Local applies because Plaintiffs are not prevented

from expressing their views—the municipalities are simply not allowed to

listen. (Docket #10 at 17).

       As written, Act 10 does not violate Plaintiffs’ First Amendment

rights because it does not prevent the union or its members from speaking.

This is true even if municipal employers refuse to engage discussions with

unions outside of the collective bargaining process. See Laborers Local, 749

F.3d at 636 (there is “no constitutional right to force the government to listen

to their views.”) (quoting Minn. State Bd. for Comm. Coll. v. Knight, 465 U.S.

271, 283 (1984)). To the extent that Plaintiffs allege that Act 10, as applied,

is unconstitutional because Defendant uses it to prohibit municipal

employers from listening to what the unions have to say, then the injury




                          Page 10 of 13
Case 2:19-cv-01233-JPS Filed 03/03/20 Page 10 of 13 Document 38
would run to the municipal employers, not to the union.2 Accordingly, this

claim will be dismissed without prejudice because the Plaintiffs lack

standing to bring it.

       3.3     Count Three – Payroll Deductions

       The Seventh Circuit has already upheld payroll deduction

prohibitions against First and Fourteenth Amendment challenges, finding

that the payroll deduction prohibition (1) constituted a viewpoint neutral

withdrawal of a state subsidization of union speech; and (2) imposed a

viewpoint neutral distinction between public safety and general

employees. WEAC, 705 F.3d at 648–653. In so holding, the Seventh Circuit

used the framework set forth in Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353,

358–59 (2009), which applies to the state subsidization of speech. Ysursa

remains good law, and Plaintiffs do not raise a new equal protection group

for the Court to consider.

       Instead, Plaintiffs ask the Court to consider the issue from the

individual employees’ perspective, rather than from the perspective of the

unions—i.e., the injury to the employees that arise from not being able to

use the payroll deduction. See (Docket #26 at 13). Plaintiffs contend that the

free speech doctrines reiterated in Janus, as well as the money-as-speech

holding in Citizens United v. Fed. Election Comm’n, 558 U.S. 310 (2010),

compel a finding that Act 10’s prohibition on individual union members



       2It is well-settled that the First Amendment protects the right to receive
speech if one desires to receive it. “Freedom of speech presupposes a willing
speaker. But where a speaker exists, as is the case here, the protection afforded is
to the communication, to its source and to its recipients both.” Va. State Bd. of
Pharm. v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 756 (1976); ACLU of Ill.
v. Alvarez, 679 F.3d 583, 592 (7th Cir. 2012) (“[w]hen one person has a right to
speak, others hold a reciprocal right to receive the speech.”) (citations omitted).


                           Page 11 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 11 of 13 Document 38
from using the payroll deduction to fund union activities amounts to an

unlawful abridgment of speech.

       WEAC makes clear that that payroll deductions amount to speech

subsidies, and the government’s decision to prohibit the payroll deduction

amounts to a revocation of a subsidy. WEAC, 705 F.3d at 648–653. The

WEAC court came to that conclusion well after Citizens United was decided,

and with the benefit of its holding. Additionally, the Seventh Circuit

engaged in an analysis of Act 10 using the framework is that set forth by

Ysursa, which Janus does not disturb. The Court has no basis to reconsider

the issue.

       This constitutional analysis does not change if the payroll deduction

issue is considered from the perspective of the individual employee rather

than from that of the unions. WEAC was very clear that Act 10 does not

prevent or preclude the employees from paying union dues or belonging to

unions, nor does it discriminate between general employees and public

safety employees on the basis of ideas. WEAC, 705 F.3d at 648. Additionally,

WEAC explained that under a rational basis review, the legislature’s

decision to apply the payroll deduction prohibition only to general

employee unions was reasonably related to their concern “for labor peace

among the public safety employees” and the “fear that a payroll prohibition

on public safety employees would trigger an illegal strike.” Id. at 657.

Accordingly, this claim must be dismissed with prejudice.

4.     CONCLUSION

       For the reasons explained above, Defendant’s motion to dismiss will

be granted in part, and Count Three will be dismissed with prejudice.

Plaintiffs are ordered to submit briefing on the issue of standing as to Count

One no later than 21 days after the date of this Order. If Plaintiffs fail to do


                           Page 12 of 13
 Case 2:19-cv-01233-JPS Filed 03/03/20 Page 12 of 13 Document 38
so, the remainder of the complaint will be dismissed without prejudice, and

the case will be dismissed.

         Accordingly,

         IT IS ORDERED that Defendant’s motion to dismiss (Docket #9) be

and the same is hereby GRANTED in part as stated in the terms of this

Order;

         IT IS FURTHER ORDERED that Plaintiffs file a brief with the Court

on the issue of standing as to Count One within 21 days of the date of this

Order, or the claim will be dismissed without prejudice; and

         IT IS FURTHER ORDERED that Count Two be and the same is

hereby DISMISSED without prejudice and Count Three be and the same

is hereby DISMISSED with prejudice.

         Dated at Milwaukee, Wisconsin, this 3rd day of March, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                          Page 13 of 13
Case 2:19-cv-01233-JPS Filed 03/03/20 Page 13 of 13 Document 38
